DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Priority acknowledgment is made for the instant application claiming a priority date of December 15, 2016, for being a continuation of an International Application  No. PCT/RU2016/000888, filed on December 15, 2016, and claiming a domestic priority under 35 USC 120 as a continuation of an International Application  No. PCT/RU2016/000888.  

Acknowledgements
This communication is in response to:
Amendment / Request for Reconsideration filed on 07/25/2022.

The amendments filed on 07/25/2022 have been entered.
Applicant’s arguments on pages 7-8 of the Remarks filed on 07/25/2022 are considered. Applicant’s amendments to claims 1, 4 , 13 and 16, result into the withdrawal of the 35 USC § 103 claim rejections previously set forth in the last Office Action mailed on 04/28/2022.

Applicant’s remark on page 7 of the Remarks, filed on 07/25/2022, regarding the claimed application priority has been considered.  This office action corrects the claimed priority of the instant application as being filed under 35 U.S.C. §111(a) and claims domestic priority under 35 U.S.C. §120 as a continuation of International Application No. PCT/RU2016/000888, filed on December 15, 2016.

Reasons for Allowance
Claims 1-2, 4-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior arts of reference:
(WO 2012/109145 A2) issued to Yang et al., hereinafter as “Yang”.
(US 2002/0028022 A1) issued to Fukuhara et al., hereinafter as “Fukuhara”.

The following is a statement of reasons for the indication of allowable subject matter. 	
Yang discloses receiving an input data block, wherein the refence illustrates in Fig. 4 an intelligent processing unit that identifies a reference data block; then computing discrete wavelet transform (DWT) coefficients based on the input data block, wherein a similarity detection algorithm is described based on wavelet transform. Then, extracting feature-related DWT data from the computed DWT coefficients, wherein the most frequently occurring sub-signatures may be selected along with a number of coefficients of the wavelet transform for signature matching.  Then, constructing a locality-sensitive fingerprint of the input data block based on the keys, wherein the refence to Yang discloses methods that may exploit content locality in optimizing SSD storage design  by using a combination of regular hash computations and wavelet transformation.  Then, computing a similarity degree between the locality-sensitive fingerprint of the input data block and a locality-sensitive fingerprint of each data block of a plurality of data blocks, wherein Yang discloses in Fig. 19 a flowchart is depicted of cache management actions that may look for reference blocks that include sub- signatures that match those generated in this step, and then determining a "similarity threshold" ("similarity degree") that is being satisfied.  Further, Yang discloses selecting an optimal reference data block as the data block from the plurality of data blocks, wherein the original data block may be identified as an independent block and when the number of matching sub -signatures exceeds the similarity threshold, a candidate reference block is identified and flow proceeds to step 1910.  Then, determining to apply a differential compression as illustrated in Fig. 18-19.
Additionally, the secondary reference to Fukuhara discloses applying quantization to the extracted feature-related DWT data to obtain keys as results of the quantization, wherein the compression rate, i.e., the bit rate is greatly influenced by quantization processing as processing after wavelet conversion along with calculating a quantization index value to obtain keys as results of the quantization process. 

However, none of the above prior arts, individually or in combination, disclose that  computing the similarity degree between the locality-sensitive fingerprint of the input data block and a locality-sensitive fingerprint of each data block of the plurality of data blocks in the cache memory comprises: reconstructing DWT coefficients from the locality-sensitive fingerprints; then computing a distance between a series of the reconstructed DWT coefficients, wherein each series of the reconstructed DWT coefficients is represented by a vector; and determining the similarity degree as an inverse to the computed distance.
Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above amended independent claims allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir A. Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08/09/2022

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162